DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 9/12/2022 is acknowledged.
Claims 1-18 and 20-21 will be examined hereafter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9, and 20-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Moore (US 0,319,298)
Regarding claim 1, Moore discloses a tensioner for a fenestration unit operator, the tensioner comprising: a sled (Figures 1-2, element A) including a base and a pawl (Figures 1-2, considered portion including element H); a guide including a track (Figures 1-2, element F) and a ratchet (Figures 1-2, area of element G), the track slidably receiving the base such that the base is restricted to sliding in a first direction with respect to the guide along a sliding axis and a second direction with respect to the guide along the sliding axis that is opposite to the first direction, the pawl being in biased engagement with the ratchet to permit sliding in the first direction and restrict sliding in the second direction, the pawl being configured to be manually disengaged from the ratchet to permit sliding in the second direction; and a pulley (Figures 1-2, element D) coupled to the sled such that the pulley is free to rotate about a rotational axis that is transverse to the sliding axis.  
Regarding claim 2, Moore discloses wherein the pawl includes a first plurality of teeth and the ratchet includes a second plurality of teeth, the first and second pluralities of teeth configured to mate with one another to permit ratcheted sliding in the first direction (See Figures 1 and 2).  
Regarding claim 7, Moore discloses wherein the sled forms opposing retention shoulders (Figure 1, consider sides of element A) and the guide forms opposing retention channels (Figure 1, considered area of element F), the opposing retention shoulders of the sled being received in the opposing retention channels of the guide to slidably retain the sled to the guide.  
Regarding claim 9, Moore discloses wherein the pulley includes a wheel and a shaft coupled to the wheel, the shaft being coupled to the mount such that the wheel is free to rotate (See Figures 1 and 2, shaft is explicitly shown but not labeled).  
Regarding claim 20, Moore discloses a tensioner for a fenestration unit operator, the tensioner comprising: a sled (Figures 1-2, element A) including a base; a guide (Figures 1-2, elements E and F) including a track, the track slidably receiving the base such that the base is restricted to sliding in a first direction with respect to the guide along a sliding axis and a second direction with respect to the guide along the sliding axis that is opposite to the first direction; a pawl and a ratchet (Figures 1-2, elements G and H) each being a part of one of the sled and the guide, respectively, the pawl being in biased engagement with the ratchet to permit sliding in the first direction and restrict sliding in the second direction, the pawl being configured to be manually disengaged from the ratchet to permit sliding in the second direction; and a pulley (Figures 1-2, element D) coupled to the sled such that the pulley is free to rotate about a rotational axis that is transverse to the sliding axis.  
Regarding claim 21, Moore discloses wherein the pawl is part of the sled and the ratchet is part of the guide (See Figures 1 and 2).


Claims 1, 3-5, 7-9, and 20-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Judd (US 0,155,379).
Regarding claim 1, Judd discloses a tensioner for a fenestration unit operator, the tensioner comprising: a sled (considered at least elements e and 5) including a base and a pawl; a guide including a track (area of element b) and a ratchet (element a), the track slidably receiving the base such that the base is restricted to sliding in a first direction with respect to the guide along a sliding axis and a second direction with respect to the guide along the sliding axis that is opposite to the first direction, the pawl being in biased engagement with the ratchet to permit sliding in the first direction and restrict sliding in the second direction, the pawl being configured to be manually disengaged from the ratchet to permit sliding in the second direction; and a pulley (element f) coupled to the sled such that the pulley is free to rotate about a rotational axis that is transverse to the sliding axis.  
Regarding claim 3, Judd discloses wherein pawl includes a neck (element i) portion and a head portion (elements e and 5), the head portion being engaged with the ratchet and the neck portion being configured to elastically deflect to permit sliding of the sled in the first direction with respect to the guide and to be flexed to manually disengage the head portion from the ratchet to permit sliding of the sled in the second direction with respect to the guide.  
Regarding claim 4, Judd discloses wherein the head includes a lip (Figure 1, considered “lip” located on opposite side of element f) that defines a receiving slot (Figure 1, considered area adjacent element f, for a user to grasp element e) for accessing the lip to flex the neck portion to manually disengage the head from the ratchet.  
Regarding claim 5, Judd discloses a linear rail (Figure 4, element a) forming a channel that receives the sled and guide, the guide being fixed to the linear rail.  
Regarding claim 7, Judd discloses wherein the sled forms opposing retention shoulders and the guide forms opposing retention channels, the opposing retention shoulders of the sled being received in the opposing retention channels of the guide to slidably retain the sled to the guide.  
Regarding claim 8, Judd discloses wherein the sled includes a mount for the pulley (See Figure 1).
Regarding claim 9, Judd discloses wherein the pulley includes a wheel and a shaft coupled to the wheel, the shaft being coupled to the mount such that the wheel is free to rotate.  
Regarding claim 20, Judd discloses a tensioner for a fenestration unit operator, the tensioner comprising: a sled (Figure 1, considered at least element e) including a base; a guide (Figures 1, elements b and a) including a track, the track slidably receiving the base such that the base is restricted to sliding in a first direction with respect to the guide along a sliding axis and a second direction with respect to the guide along the sliding axis that is opposite to the first direction; a pawl (Figure 1, element 5) and a ratchet (Figure 1, element a) each being a part of one of the sled and the guide, respectively, the pawl being in biased engagement with the ratchet to permit sliding in the first direction and restrict sliding in the second direction, the pawl being configured to be manually disengaged from the ratchet to permit sliding in the second direction; and a pulley (Figure 1, element f) coupled to the sled such that the pulley is free to rotate about a rotational axis that is transverse to the sliding axis.  
Regarding claim 21, Judd discloses wherein the pawl is part of the sled and the ratchet is part of the guide (See Figure 1).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lovejoy (US 0,098,508).
Regarding claim 1, Lovejoy discloses a tensioner for a fenestration unit operator, the tensioner comprising: a sled including a base and a pawl (See Figure 6 elements p and S); a guide including a track (area of element F) and a ratchet (element R), the track slidably receiving the base such that the base is restricted to sliding in a first direction with respect to the guide along a sliding axis and a second direction with respect to the guide along the sliding axis that is opposite to the first direction, the pawl being in biased engagement with the ratchet to permit sliding in the first direction and restrict sliding in the second direction, the pawl being configured to be manually disengaged from the ratchet to permit sliding in the second direction; and a pulley (element K) coupled to the sled such that the pulley is free to rotate about a rotational axis that is transverse to the sliding axis (See at least column 1, lines 14-16 “the slide, to which the knob and pulley are attached”, and column 2, lines 6-7 “Attached to the slide S, its bottom resting and moving upon the frame F, is the knob K, which may be used either with or without a pulley”) .  Although Lovejoy does not explicitly recite that the pulley “is free to rotate”. Examiner takes Official Notice that it is old and well-known in the art for a pulley to be configured such that it is “free to rotate”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pulley of Lovejoy such that it is free to rotate, since a pulley that is free to rotate is functionally beneficial for the purpose of the pulley, and a pulley that is free to rotate would be desirable for the purpose of Lovejoy.
Regarding claim 3, Lovejoy discloses wherein pawl includes a neck portion (Figure 3, considered elements p and g) and a head portion (Figure 3, element B), the head portion being engaged with the ratchet (Figure 3, element B is engaged with element R via elements p and g) and the neck portion being configured to elastically deflect (Figure 3, element g “elastically deflects”) to permit sliding of the sled in the first direction with respect to the guide and to be flexed to manually disengage the head portion from the ratchet to permit sliding of the sled in the second direction with respect to the guide.
Regarding claim 4, Lovejoy discloses wherein the head includes a lip (Figures 1 and 3, considered “lip” of element B) that defines a receiving slot (Figure 3, considered area between elements B and K for a user to grasp element B) for accessing the lip to flex the neck portion to manually disengage the head from the ratchet.  
Regarding claim 7, Lovejoy discloses wherein the sled forms opposing retention shoulders and the guide forms opposing retention channels, the opposing retention shoulders of the sled being received in the opposing retention channels of the guide to slidably retain the sled to the guide (See Figure 2).  
Regarding claim 8, Lovejoy discloses wherein the sled includes a mount for the pulley (See Figure 3).
Regarding claim 20, Lovejoy discloses a tensioner for a fenestration unit operator, the tensioner comprising: a sled including a base (Figure 1, element s); a guide including a track (Figure 2, elements R and F), the track slidably receiving the base such that the base is restricted to sliding in a first direction with respect to the guide along a sliding axis and a second direction with respect to the guide along the sliding axis that is opposite to the first direction; a pawl (Figure 3, element p) and a ratchet (Figures 2-3, element R) each being a part of one of the sled and the guide, respectively, the pawl being in biased engagement with the ratchet to permit sliding in the first direction and restrict sliding in the second direction, the pawl being configured to be manually disengaged from the ratchet to permit sliding in the second direction; and a pulley (Figures 1-3, element K) coupled to the sled such that the pulley is free to rotate about a rotational axis that is transverse to the sliding axis (See at least column 1, lines 14-16 “the slide, to which the knob and pulley are attached”, and column 2, lines 6-7 “Attached to the slide S, its bottom resting and moving upon the frame F, is the knob K, which may be used either with or without a pulley”) .  Although Lovejoy does not explicitly recite that the pulley “is free to rotate”. Examiner takes Official Notice that it is old and well-known in the art for a pulley to be configured such that it is “free to rotate”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pulley of Lovejoy such that it is free to rotate, since a pulley that is free to rotate is functionally beneficial for the purpose of the pulley, and a pulley that is free to rotate would be desirable for the purpose of Lovejoy.
Regarding claim 21, Lovejoy discloses wherein the pawl is part of the sled and the ratchet is part of the guide (See Figures 1-3).


Allowable Subject Matter
Claims 10-18 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634